Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress his statements to the police made after his arrest. Defendant’s waiver of the right to counsel was made knowingly, intelligently and voluntarily (see, People v Williams, 62 NY2d 285, 288-290; see also, People v Grant, 183 AD2d 846, lv denied 80 NY2d 904).
We have examined the remaining contention of defendant, raised in a footnote in his brief, and conclude that it is without merit. (Appeal from Judgment of Monroe County Court, Bristol, J.—Manslaughter, 1st Degree.) Present—Pine, J. P., Wesley, Balio, Davis and Boehm, JJ.